Citation Nr: 1641600	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee disability. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for type II diabetes. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for nephrolithiasis. 

6.  Entitlement to an initial compensable disability rating for left ear hearing loss.

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

8.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011, September 2012, November 2013 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In his substantive appeals, the Veteran requested videoconference hearings regarding the issues on appeal.  Several hearings were scheduled, to include hearings in February 2015, March 2015 and November 2015, but he failed to appear for any of the hearings.  He did not provide any good-cause explanation for his absences or requests to reschedule the hearings, so the Board deems his hearing requests withdrawn.  38 C.F.R. § 20.702 (d)(2015).

These claims were previously before the Board in February 2016, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a right ear hearing loss and entitlement to service connection for nephrolithiasis, as well as entitlement to increased evaluations for left ear hearing loss, degenerative disc disease of the lumbar spine, and degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for an acquired psychiatric disability, diabetes mellitus type II, a left knee disability, and nephrolithiasis in July 2000.  In a July 2002 rating decision, the RO denied service connection for these conditions.  The Veteran then requested reconsideration in August 2002.  The Veteran's claim was subsequently reconsidered and again denied in a December 2002 rating decision by the RO.  The Veteran was notified of this decision on January 18, 2003.  The Veteran did not submit any additional evidence or an intention to appeal with in one year, and the December 2002 rating decision was finalized in January 2004. 

2.  In May 2005, the Veteran filed a claim to reopen his claim for an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability.  In a September 2005 rating decision, the RO continued its denial on the basis that the Veteran had not submitted new and material evidence.  The Veteran was notified of this decision on September 24, 2005.  The Veteran did not submit any additional evidence and did not file an appeal, and this rating decision became final on September 2006.  Thus, the December 2002 rating decision is the last final rating decision with regard to the Veteran's claim for nephrolithiasis and the September 2005 rating decision is the last final rating decision with regard to the Veteran's claims for an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability, and, thus, new and material evidence is required to reopen.

3.  The evidence added to the record since the final December 2002 rating decision for nephrolithiasis is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for such condition.

4.  The evidence added to the record since the final September 2005 rating decision for an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability is cumulative or redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for such conditions.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for nephrolithiasis is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for nephrolithiasis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claims of entitlement to service connection for an acquired psychiatric disability, diabetes mellitus type II, or a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In regard to the Veteran's claim for reopening a previously denied claim for nephrolithiasis, the Board is granting in full the benefit sought on appeal.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

However, in regard to the Veteran's claims for reopening previously denied claims for an acquired psychiatric disability, diabetes mellitus type II, or a left knee disability, Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in September 2013 advised the Veteran of the evidence and information necessary to substantiate her claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Nephrolithiasis

The Veteran initially filed a claim for service connection for nephrolithiasis in July 2000.  The evidence at the time of the adjudication of the Veteran's claim in a July 2002 rating decision and subsequently reconsidered in a December 2002 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any kidney disorder, to include nephrolithiasis; and current treatment records showing treatment for kidney stones in 2002, diagnosed as nephrolithiasis.  The July 2002 and December 2002 rating decisions denied that claim on the basis that there was no showing of any in-service incurrence.  The Veteran was notified of the decision on January 18, 2003.  He had until January 18, 2004 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 2013, over 9 years after the deadline.  Therefore, the December 2002 rating decision became final. 

In a November 2013 rating decision, the RO reopened the Veteran's claim and denied it on the merits.  Despite the fact that the RO reopened the Veteran's claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

Since the December 2002 rating decision was finalized, the Veteran has submitted additional statements; newly acquired service treatment records, which revealed diagnosis and surgery for kidney stones in 2001 while in the line of duty; and current treatment records showing treatment for kidney stones, but no discussion of etiology to military service.  These statements and treatment records are new because they had not been previously considered.  They are also material because they address the issue of an in-service incurrence as well as the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for nephrolithiasis, is reopened.

Psychiatric, Diabetes Mellitus Type II, and Left Knee

The Veteran initially filed a claim for service connection for an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability in July 2000.  The evidence at the time of the adjudication of the Veteran's claim in a July 2002 rating decision and subsequently reconsidered in a December 2002 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any of the claimed conditions; and current treatment records showing treatment for diabetes mellitus type II and depression, but no diagnosis, other than complaints of pain, for the left knee.  The July 2002 and December 2002 rating decisions denied the diabetes mellitus type II and acquired psychiatric disability on the basis that there was no showing of any in-service incurrence or nexus to military service.  The issue of a left knee disability was denied due to no finding of a currently diagnosed disability.  The Veteran was notified of the decision on January 18, 2003.  He had until January 18, 2004 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until May 2005, over 1 year and a half after the deadline.  Therefore, the December 2002 rating decision became final. 

The Veteran submitted a claim to reopen for the issues of an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability in May 2005.  The evidence at the time of the adjudication of the Veteran's claim in a September 2005 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any of the claimed conditions; and current treatment records showing treatment for diabetes mellitus type II and depression, but no diagnosis, other than complaints of pain, for the left knee.  The September 2005 rating decision denied the diabetes mellitus type II and acquired psychiatric disability on the basis that there was no showing of any in-service incurrence or nexus to military service.  The issue of a left knee disability was denied due to no finding of a currently diagnosed disability.  The Veteran was notified of the decision on September 24, 2005.  He had until September 24, 2006 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until December 2011 for the acquired psychiatric disorder, over 5 years after the deadline, and until July 2013 for the diabetes mellitus type II and left knee disability claims, almost 7 years after the deadline.   Therefore, the September 2005 rating decision became final.  As these aforementioned new claims to reopen are the subject of the current appeal, it is noted that the September 2005 is the last final rating decision of record with regard to these issues.

In a September 2012 and November 2013 rating decision, the RO reopened the Veteran's claims and denied them on the merits.  Despite the fact that the RO reopened the Veteran's claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett, 8 Vet. App. at 1, aff'd, 83 Fed. 3d. at 1380; see also Jackson, 265 F. 3d. at 1366.  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

Since the September 2005 rating decision was finalized, the Veteran has submitted additional statements; newly acquired service treatment records, which still do not reveal any in-service complaints, treatment, or diagnoses, a November 2013 VA psychiatric examination, which found that the Veteran did not have any currently diagnosed posttraumatic stress disorder (PTSD) and was currently diagnosed with major depressive disorder that was less likely than not caused by or incurred in military service, and current treatment records showing treatment for diabetes mellitus type II and an acquired psychiatric disorder, but no current diagnosis for a left knee disability, other than left knee pain.  These statements and treatment records are new because they had not been previously considered.  However, they are not found to be material because they are merely cumulative of the same facts that were previously considered at the time of the September 2005 rating decision.  

In regard to the acquired psychiatric disorder, the Veteran's claim to reopen appears to have been based solely upon a consideration of PTSD.  However, the Veteran did not submit any description of potential stressors upon which to base such a finding.  Therefore, his claim was reconsidered based solely on the same existing service treatment records and post-service outpatient treatment records, which did not show any in-service event, injury, or disease or otherwise any nexus to military service.  Although the Veteran's claim for an acquired psychiatric disorder, to include depression, was readjudicated in a November 2013 Rating Decision after receiving a VA examination with a negative etiology, the evidence before the RO was manifestly the same as above, as the results of such examination did not make the Veteran's claim of service connection any more probable due to the negative nexus opinion.  Rather, the evidence still showed that the Veteran did not have any in-service event, injury, or disease and a currently diagnosed acquired psychiatric disorder with no positive findings of any nexus to military service.  In regard to the Veteran's diabetes mellitus type II, the newly submitted evidence was still absent for any discussion of an in-service event, injury, or disease and no discussion of etiology of the currently diagnosed disability to military service.  Last, in regard to the left knee disability, the newly submitted treatment records still fail to show that the Veteran has a currently diagnosed left knee disability, other than complaints of pain.

As new and material evidence has not been received, the claims of entitlement to service connection for an acquired psychiatric disability, diabetes mellitus type II, and a left knee disability, are not reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for nephrolithiasis is reopened.  The appeal is granted to that extent only.

New and material evidence having not been received; the claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.

New and material evidence having not been received; the claim of entitlement to service connection for diabetes mellitus type II is not reopened.

New and material evidence having not been received; the claim of entitlement to service connection for a left knee disability is not reopened.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Hearing Loss, Right Knee, and Lumbar Spine

In February 2016, the Veteran was scheduled for a VA examination for his bilateral hearing loss, right knee, and lumbar spine.  However, the Veteran failed to report to that examination and the RO continued a denial of the Veteran's claims based thereupon in an April 2016 Supplemental Statement of the Case (SSOC). 

A review of the claims file reveals, however, that the Veteran may not have received the required notice of his scheduled examination and, therefore, should be afforded an additional opportunity to appear.  It is noted that all of the recent correspondence addressed to [redacted] has been returned as undeliverable.  The Board notes that this is the address at which the RO also attempted to contact the Veteran for the purposes of scheduling the VA examination.  In June 2016, the Veteran provided the RO with a new home address of [redacted].  However, correspondence addressed to that location also appears to have been returned as undeliverable.  The Board also notes that the Veteran has been associated with a third address as per the return address from a correspondence dated May 2016 of [redacted].   He also provided phone numbers of [redacted] and [redacted].  Given the discrepancy in correct addresses after the VA examination notice was sent out, it is questionable if that document had reached the Veteran.
 
Here, the Board finds that it is highly plausible that the Veteran did not receive the notice of the examination.  Although it is the Veteran's responsibility to keep VA apprised of his correct mailing address, in order to afford the Appellant due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him an appropriate VA examination in accordance with VA's duty to assist.  In this regard, the RO should be directed to confirm the discrepancy in the Veteran's addresses and determine which is correct.  Thereafter, the Veteran should be scheduled for a VA examination, ensuring that proper notice is afforded.

Nephrolithiasis

Here the Veteran should be provided with a new VA examination in order to ascertain the etiology of his nephrolithiasis.  In this regard, the Board notes that, although the Veteran was provided with a VA examination for this condition in December 2013, such examination has been determined to be inadequate for rating purposes.

The December 2013 VA examiner opined that the Veteran's condition clearly and unmistakably pre-existed military service and was not aggravated beyond its natural progression by military service.  In support, the examiner stated that the Veteran had evidence of kidney stones prior to active service as early as 1989 and with a flare up in 1994 prior to his in-service flare-up and surgery in 2001.  Additionally, although  the Veteran had a flare-up that required surgery for his kidney stones, the VA examiner found that the Veteran's condition was not aggravated beyond its natural progression because such resolved without complication following the surgery.

The Board notes that, under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Here, diagnosis of nephrolithiasis was not noted on the Veteran's October 1979 entrance examination.  Therefore, the presumption of soundness attaches.

VA law and regulation has placed the burden on VA to show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service to deny service connection when the presumption of soundness attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.   On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 ).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  

Here, it is at least debatable whether the Veteran had a pre-existing kidney disorder, to include nephrolithiasis, prior to military service.  The evidence that the December 2013 VA examiner used to determine that it was clear and unmistakable that the Veteran had pre-existing kidney stones in 1989 and 1994 were merely statements provided by the Veteran, but without any independent corroboration in the medical evidence of record.  It is noted that the Veteran had indicated treatment for this condition at a private facility in 1989, but no authorization to obtain these records was ever provided, nor has the Veteran provided any such records.  Additionally, in 2002 VA outpatient treatment records, the Veteran indicated to the provider that he had a history of kidney stones, receiving treatment in 1994 and 2001.  Although the 2001 treatment record is indeed associated with the claims file, there is no discussion of any such treatment in the early 1990s, despite the fact that the Veteran's treatment records currently associated with the claims file extend back to that date.  The Board notes that, while these prior instance of treatment in 1989 and 1994 could be found to be corroborated if the Veteran was found to be competent and credible under a normal preponderance of the evidence evaluation, the higher burden of the clear and unmistakable standard renders such statements to have lower probative value, as it is debatable whether the Veteran's recollection of past treatment is correct, particularly in light of the lack of evidence for such.  As such, the Board, erring on the side of the benefit of the doubt for the Veteran, finds that the Veteran's presumption of soundness has not been sufficiently rebutted with clear and unmistakable evidence.  Therefore, any further discussion of any aggravation of a pre-existing condition, absent such a clear and unmistakable showing, is rendered moot and shall not further ensue.

Accordingly, the Veteran's claim should be returned for another VA examination in order to determine whether his currently diagnosed nephrolithiasis is etiologically related to his military service, to specifically include his in-service 2001 diagnosis and surgery for kidney stones.  In this regard, the VA examiner should be asked to consider the Veteran as sound upon entry to service and engage in no further discussion of whether such condition was pre-existing or aggravated beyond its natural progression.  A fully supported rationale for all opinions provided is further requested.

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's correct mailing address, to include contacting the Veteran's attorney, if needed.

2. The Veteran should be afforded an examination in order to determine the current severity of his left ear hearing loss as well as his claimed right ear hearing loss.

3. The Veteran should be afforded an examination in order to determine the current severity of his degenerative disc disease of the lumbar spine.

4. The Veteran should be afforded an appropriate examination in order to determine the current severity of his degenerative joint disease of the right knee.

5. The Veteran should also be afforded an appropriate examination in order to determine the diagnosis and etiology for his claimed nephrolithiasis. The claims file should be made available to and be reviewed by the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any nephrolithiasis was caused by, or is the result of, the Veteran's service.  In this regard, the examiner is requested to consider that the Veteran did not have a pre-existing condition prior to entering service and to assess his claim based upon his 2001 in-service treatment and diagnosis as well as his current treatment for such disorder.

A fully articulated medical rationale for any opinion expressed should be included.

6. In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

7. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


